

EXHIBIT 10.5
 
DIRECTOR
 
RESTRICTED STOCK AGREEMENT
 
(PURSUANT TO THE TERMS OF THE
 
POOL CORPORATION
 
2007 LONG-TERM INCENTIVE PLAN)
 
 
This RESTRICTED STOCK AGREEMENT (this "Restricted Stock Agreement") is between
Pool Corporation, a Delaware corporation ("Company"), and
_____________("Recipient"), and is dated as of the date set forth immediately
above the signatures below.
 
1. Grant of Restricted Stock. The Company hereby grants to Recipient all rights,
title and interest in the record and beneficial ownership of ________ shares
(the "Restricted Stock" or the “Incentive”) of common stock, $.001 par value per
share, of Company ("Common Stock") subject to the conditions described in
Paragraphs 4 and 5 as well as the other provisions of this Restricted Stock
Agreement. The Restricted Stock is granted pursuant to and to implement in part
Pool Corporation’s 2007 Long-Term Incentive Plan (as amended and in effect from
time to time, the "Plan") and is subject to the provisions of the Plan, which is
hereby incorporated herein and is made a part hereof, as well as the provisions
of this Restricted Stock Agreement and in the event of any inconsistency, the
provisions of the Plan shall control. Recipient agrees to be bound by all of the
terms, provisions, conditions and limitations of the Plan and this Restricted
Stock Agreement. All capitalized terms have the meanings set forth in the Plan
unless otherwise specifically provided. All references to specified paragraphs
pertain to paragraphs of this Restricted Stock Agreement unless otherwise
specifically provided.
 
2. Custody of Restricted Stock. Upon satisfaction of the vesting conditions set
forth in Paragraph 4 or the occurrence of any of the events contemplated by
Paragraph 5(b) or 5(c), Company shall issue and deliver to Recipient a
certificate or certificates for such number of shares of Restricted Stock as are
required to be issued and delivered under this Restricted Stock Agreement. Prior
to the satisfaction of such vesting conditions or the occurrence of such events,
the Restricted Stock is not transferable and shall be held in trust until such
time as the applicable restrictions on the transfer thereof have expired or
otherwise lapsed.
 
3. Risk of Forfeiture. Subject to Paragraphs 5(b) and 5(c), should Recipient's
service as a member of the Board of Directors of the Company and each Subsidiary
terminate prior to the vesting date set forth in Paragraph 4, Recipient shall
forfeit the Restricted Stock that would otherwise have vested on such dates. For
purposes of this Restricted Stock Agreement, “Subsidiary” shall mean any
corporation or other entity of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors or
similar governing body, either directly or through one or more Subsidiaries.
 
1

--------------------------------------------------------------------------------


 
4. Vesting Dates. Subject to Paragraph 5, the shares of Restricted Stock subject
to this Restricted Stock Agreement shall vest in full on May 8, 2008.
 
5. Termination of Service on the Board of Directors; Change of Control. Except
as otherwise provided in this Section 5, if Recipient ceases to serve on the
Board of Directors prior to May 8, 2008, then Recipient shall forfeit the right
to receive all of the shares of Restricted Stock.
 
a. Change of Control. If a Change of Control shall occur, then immediately all
nonvested Restricted Stock shall fully vest, all restrictions (other than those
described in Paragraph 9) applicable to such Restricted Stock shall terminate
and Company shall release from escrow or trust and shall issue and deliver to
Recipient a certificate or certificates for all shares of Restricted Stock.
 
b. Death or Disability. If Recipient's service on the Board of Directors is
terminated by death or Disability, then immediately all nonvested Restricted
Stock shall fully vest, all restrictions (other than described in Paragraph 9)
applicable to Restricted Stock shall terminate and Company shall release from
escrow or trust and shall issue and deliver to Recipient, or in the case of
death, to the person or persons to whom Recipient's rights under this Restricted
Stock Agreement shall pass by will or by the applicable laws of descent and
distribution, or in the case of Disability, to Recipient's personal
representative, a certificate or certificates for all Restricted Stock.
 
c. Definition of Disability. For purposes of this Restricted Stock Agreement,
“Disability” shall mean a disability that would entitle the Recipient to the
payment of disability payments under any Company or Subsidiary disability plan
or as otherwise determined by the Committee.
 
6. Ownership Rights. Subject to the restrictions set forth herein and subject to
Paragraph 8, Recipient is entitled to all voting and ownership rights applicable
to the Restricted Stock, including the right to receive any dividends that may
be paid on Restricted Stock, whether or not vested.
 
7. Reorganization of Company and Subsidiaries. The existence of this Restricted
Stock Agreement shall not affect in any way the right or power of Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in Company's capital structure or its business,
or any merger or consolidation of Company or any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting the Restricted Stock
or the rights thereof, or the dissolution or liquidation of Company, or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
 
2

--------------------------------------------------------------------------------


8. Adjustment of Shares. In the event of stock dividends, spin-offs of assets or
other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving
Company ("Recapitalization Events"), then for all purposes references herein to
Common Stock or to Restricted Stock shall mean and include all securities or
other property that holders of Common Stock of Company are entitled to receive
in respect of Common Stock by reason of each successive Recapitalization Event,
which securities or other property shall be treated in the same manner and shall
be subject to the same restrictions as the underlying Restricted Stock.
 
9. Certain Restrictions. By accepting the Restricted Stock, Recipient agrees
that if at the time of delivery of certificates for shares of Restricted Stock
issued hereunder any sale of such shares is not covered by an effective
registration statement filed under the Securities Act of 1933 (the "Act"),
Recipient will acquire the Restricted Stock for Recipient's own account and
without a view to resale or distribution in violation of the Act or any other
securities law, and upon any such acquisition Recipient will enter into such
written representations, warranties and agreements as Company may reasonably
request in order to comply with the Act or any other securities law or with this
Restricted Stock Agreement.
 
10. Nontransferability of Incentive. This Incentive is not transferable other
than by will, the laws of descent and distribution or by domestic relations
order. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of Recipient.
 
11. Amendment and Termination. No amendment or termination of this Restricted
Stock Agreement which would impair the rights of Recipient shall be made by the
Compensation Committee at any time without the written consent of Recipient. No
amendment or termination of the Plan will adversely affect the right, title and
interest of Recipient under this Restricted Stock Agreement or to Restricted
Stock granted hereunder without the written consent of Recipient.
 
12. No Guarantee of Tax Consequences. Neither Company nor any subsidiary nor the
Compensation Committee makes any commitment or guarantee that any federal or
state tax treatment will apply or be available to any person eligible for
benefits under this Restricted Stock Agreement.
 
13. Severability. In the event that any provision of this Restricted Stock
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Agreement and this Restricted Stock
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
 
14. Governing Law. The Restricted Stock Agreement shall be construed in
accordance with the laws of the State of Louisiana to the extent federal law
does not supersede and preempt Louisiana law.
 
3

--------------------------------------------------------------------------------


15. Section 83(b) Election. The Recipient has reviewed with the Recipient’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Restricted Stock Agreement.
The Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Recipient understands
that the Recipient (and not the Company) shall be responsible for the
Recipient’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement. The Recipient understands that the Recipient may
elect to be taxed at the time the shares are granted by filing an election under
Section 83(b) of the Code with the IRS within thirty days from the date of
grant. The Recipient acknowledges that it is the Recipient’s sole responsibility
and not the Company’s to file timely the election under Section 83(b), even if
the Recipient requests the Company or its representatives, to make this filing
on the Recipient’s behalf.
 
16. Electronic Delivery and Signatures. Recipient hereby consents and agrees to
electronic delivery of any Plan documents, proxy materials, annual reports and
other related documents. If the Company establishes procedures for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any programs adopted under the Plan), Recipient hereby
consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. Recipient consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan. 
 
IN WITNESS WHEREOF, the parties have entered into this Restricted Stock
Agreement as of the [      ] day of [      ], 2007.
 
 
"COMPANY"
 
POOL CORPORATION
 
 
By: __________________________________
 
Name:
 
Title:
 
 
"Recipient"
 
 
_____________________________________
 
 
Name:
 
 
4

--------------------------------------------------------------------------------



